 Fill in this information to identify the case:

 Debtor name         Interior Commercial Installation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-42874
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 7, 2018                        X /s/ Jens C. Jensen
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jens C. Jensen
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




           Case: 18-42874                    Doc# 12             Filed: 12/07/18             Entered: 12/07/18 18:43:23         Page 1 of 44
 Fill in this information to identify the case:
 Debtor name Interior Commercial Installation, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                CALIFORNIA
 Case number (if known):         18-42874                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AT&T                                                            Telephone service                                                                                          $2,654.00
 P.O. Box 5014
 Carol Stream, IL
 60197
 Brentwood Press &                                               Advertising                                                                                                $1,196.00
 Publishing Corp.
 248 Oak Street
 Brentwood, CA
 94513
 D.M Figley Co.                                                  Trade debt                                                                                                 $2,424.00
 10 Kelly Court
 Menlo Park, CA
 94025
 Direct Stone Tools                                              Trade debt                                                                                                 $2,730.00
 Supply Inc.
 2400 Teagarden
 Street
 San Leandro, CA
 94577
 Ford Motor Credit                                               2014 Ford F-150                                     $10,062.00                  $6,828.00                  $3,234.00
 Company LLC
 P.O. Box 552679
 Detroit, MI 48255
 Ford Motor Credit                                               2014 Ford F-150                                       $8,704.00                 $6,975.00                  $1,729.00
 Company LLC
 P.O. Box 552679
 Detroit, MI 48255
 Ford Motor Credit                                               2015 Ford F-150                                     $31,242.00                 $18,398.00                $12,844.00
 Company LLC
 P.O. Box 552679
 Detroit, MI 48255
 Ford Motor Credit                                               2016 F-450                                          $31,242.00                 $18,398.00                $12,844.00
 Company LLC
 P.O. Box 552679
 Detroit, MI 48255




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                Case: 18-42874                    Doc# 12            Filed: 12/07/18           Entered: 12/07/18 18:43:23                            Page 2 of 44
 Debtor    Interior Commercial Installation, Inc.                                                             Case number (if known)         18-42874
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ford Motor Credit                                               2017 Ford Transit                                   $19,124.00                  $7,933.00                $11,191.00
 Company LLC
 P.O. Box 552679
 Detroit, MI 48255
 Ford Motor Credit                                               2016 Ford F-150                                     $17,889.00                  $8,033.00                  $9,856.00
 Company LLC
 P.O. Box 552679
 Detroit, MI 48255
 Forward Financing                                               90 days or less:       Disputed                    $110,645.00               $538,399.00               $110,645.00
 LLC                                                             Pre-petition
 100 Summer Street,                                              accounts
 Suite 1175                                                      receivable
 Boston, MA 02110
 Italian Stone Tech                                              Trade debt                                                                                                 $1,500.00
 Inc.
 3313 Pumphouse
 Court
 Modesto, CA 95356
 Just In Time                                                    Trade debt                                                                                                 $5,000.00
 1675 Rollins Road
 Burlingame, CA
 94010
 K & E Properties                                                Rent                                                                                                       $6,971.00
 P.O. Box 160
 Brentwood, CA
 94513
 Kaiser Foundation                                               Health insurance                                                                                           $9,463.00
 Health Plan                                                     premiums
 P.O. Box 830913
 Birmingham, AL
 35283
 Knockout PC Repair                                              Computer repair                                                                                            $2,190.00
 1517 N. Main Street,
 Suite 2011
 Walnut Creek, CA
 94596
 One Thousand                                                                                                                                                               $8,930.00
 Green Co.
 3450 Third Street,
 #1-A
 San Francisco, CA
 94124
 Pacific Gas &                                                   Utility service                                                                                            $3,593.00
 Electric Co.
 P.O. Box 997300
 Sacramento, CA
 95899
 TVT Capital, LLC                                                90 days or less:       Disputed                    $140,140.00               $538,399.00               $140,140.00
 30 Wall Street, Suite                                           Pre-petition
 801                                                             accounts
 New York, NY 10005                                              receivable



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                Case: 18-42874                    Doc# 12            Filed: 12/07/18           Entered: 12/07/18 18:43:23                            Page 3 of 44
 Debtor    Interior Commercial Installation, Inc.                                                             Case number (if known)         18-42874
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Yellowstone Capital                                             90 days or less:       Disputed                    $184,438.00               $538,399.00               $155,120.00
 West, LLC                                                       Pre-petition
 1 Evertrust Plaza,                                              accounts
 14th Floor                                                      receivable
 Jersey City, NJ
 07302




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                Case: 18-42874                    Doc# 12            Filed: 12/07/18           Entered: 12/07/18 18:43:23                            Page 4 of 44
 Fill in this information to identify the case:

 Debtor name            Interior Commercial Installation, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)               18-42874
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,944,548.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,944,548.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,306,432.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            56,166.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            45,505.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,408,103.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

           Case: 18-42874                             Doc# 12                  Filed: 12/07/18                         Entered: 12/07/18 18:43:23                                  Page 5 of 44
 Fill in this information to identify the case:

 Debtor name          Interior Commercial Installation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-42874
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Bank of Stockton                                       Checking                                                                  $1,243.00




            3.2.     Bank of Stockton                                       Checking                                                                  $5,431.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                      $6,674.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Security deposit, K & E Properties                                                                                               $3,019.00




            7.2.     One Thousand Green Company                                                                                                       $8,375.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

           Case: 18-42874                    Doc# 12             Filed: 12/07/18      Entered: 12/07/18 18:43:23                   Page 6 of 44
 Debtor            Interior Commercial Installation, Inc.                                         Case number (If known) 18-42874
                   Name




            7.3.     Thomas Landgraf                                                                                                             $1,300.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                               $12,694.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           613,399.00   -                             75,000.00 = ....                   $538,399.00
                                              face amount                           doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                              $538,399.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last           Net book value of         Valuation method used     Current value of
                                                      physical inventory         debtor's interest         for current value         debtor's interest
                                                                                 (Where available)

 19.        Raw materials
            Slabs                                                                               $0.00                                         $175,000.00



 20.        Work in progress
            Work in progress                                                                    $0.00                                         $150,000.00



 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies

 23.        Total of Part 5.                                                                                                              $325,000.00
            Add lines 19 through 22. Copy the total to line 84.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

           Case: 18-42874                    Doc# 12             Filed: 12/07/18        Entered: 12/07/18 18:43:23                 Page 7 of 44
 Debtor         Interior Commercial Installation, Inc.                                           Case number (If known) 18-42874
                Name



 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office furniture                                                                    $0.00                                           $3,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office equipment, computers, printers                                               $0.00                                           $3,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                   $6,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

           Case: 18-42874                    Doc# 12             Filed: 12/07/18        Entered: 12/07/18 18:43:23              Page 8 of 44
 Debtor         Interior Commercial Installation, Inc.                                        Case number (If known) 18-42874
                Name



           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2014 Ford Transit                                                      $0.00                                           $8,600.00


           47.2.     2014 Ford F-150                                                        $0.00                                           $6,975.00


           47.3.     2014 Ford F-150                                                        $0.00                                           $6,828.00


           47.4.     2016 Ford F-150                                                        $0.00                                           $8,033.00


           47.5.     2017 Ford Transit                                                      $0.00                                           $7,033.00


           47.6.     2015 Ford F-150                                                        $0.00                                         $16,852.00


           47.7.     2016 Ford F-450                                                        $0.00                                         $18,398.00


           47.8.     2015 Ford Transit 250                                                  $0.00                                           $9,062.00


           47.9.     1998 Ford E-350, 1999 Ford E-250, 2000
                     Ford E-350, and 2002 Ford E-350, all
                     have more than 250,000 miles.
                     Minimal value                                                          $0.00                                           $4,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Bridge saw and attachments                                                       $0.00                                         $95,000.00


           Other machinery and equipment used in
           business                                                                         $0.00                                        $275,000.00




 51.       Total of Part 8.                                                                                                          $455,781.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

           Case: 18-42874                    Doc# 12             Filed: 12/07/18      Entered: 12/07/18 18:43:23             Page 9 of 44
 Debtor         Interior Commercial Installation, Inc.                                         Case number (If known) 18-42874
                Name



 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                              600,000.00 -                                  0.00 =
            Note receivable from shareholder                            Total face amount    doubtful or uncollectible amount                 $600,000.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                              $600,000.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                  Page 10 of
                                                                                   44
 Debtor          Interior Commercial Installation, Inc.                                                              Case number (If known) 18-42874
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,674.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $12,694.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $538,399.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $325,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $6,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $455,781.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $600,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,944,548.00            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,944,548.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

             Case: 18-42874                       Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                                        Page 11 of
                                                                                      44
 Fill in this information to identify the case:

 Debtor name          Interior Commercial Installation, Inc.

 United States Bankruptcy Court for the:             NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)              18-42874
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Caesar Stone Tool Supply                      Describe debtor's property that is subject to a lien                  $66,023.00              $100,506.00
        Creditor's Name                               Customer's property and proceeds
        9275 Corbin Avenue
        Northridge, CA 91324
        Creditor's mailing address                    Describe the lien
                                                      Materialman's lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        2018                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9272
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Cambria                                       Describe debtor's property that is subject to a lien                    $6,683.00               $11,613.00
        Creditor's Name                               Customer's property and proceeds
        895 Enterprise Drive E
        Suite A
        Belle Plaine, MN 56011
        Creditor's mailing address                    Describe the lien
                                                      Materialman's lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        2018                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                  Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

             Case: 18-42874                        Doc# 12           Filed: 12/07/18 Entered: 12/07/18 18:43:23                              Page 12 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                   Case number (if know)      18-42874
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   Columbia Stone Products                        Describe debtor's property that is subject to a lien                       $1,139.00         $1,139.00
       Creditor's Name                                Customer's property and proceeds
       2647 Mercantile Drive,
       Suite C
       Rancho Cordova, CA 95742
       Creditor's mailing address                     Describe the lien
                                                      Materialman's lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   Cosentino Enterprises                          Describe debtor's property that is subject to a lien                      $36,798.00        $36,798.00
       Creditor's Name                                Customer's property and proceeds
       33458 Central Avenue
       Union City, CA 94587
       Creditor's mailing address                     Describe the lien
                                                      Materialman's lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   DLI Assets Bravo , LLC                         Describe debtor's property that is subject to a lien                     $158,289.00       $538,399.00
       Creditor's Name                                90 days or less: Pre-petition accounts
       Successor to Dealstruck                        receivable
       1150 Foothill Blvd, Suite F
       La Canada Flintridge, CA
       91011
       Creditor's mailing address                     Describe the lien
                                                      Security interest
                                                      Is the creditor an insider or related party?
                                                       No
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case: 18-42874                        Doc# 12            Filed: 12/07/18 Entered: 12/07/18 18:43:23                              Page 13 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                   Case number (if know)      18-42874
              Name

       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       March 20, 2017                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       1. DLI Assets Bravo , LLC
       2. Next Wave Enterprises
       3. Everest Business
       Funding
       4. Kalamata Capital Group
       5. Yellowstone Capital
       West, LLC
       6. TVT Capital, LLC
       7. Forward Financing LLC

 2.6   Everest Business Funding                       Describe debtor's property that is subject to a lien                     $106,455.00       $538,399.00
       Creditor's Name                                90 days or less: Pre-petition accounts
       8200 NW 52nd Ter                               receivable
       2nd Floor
       Doral, FL 33166
       Creditor's mailing address                     Describe the lien
                                                      Security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       May 4, 2018                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.5

       Ford Motor Credit
 2.7                                                  Describe debtor's property that is subject to a lien                       $8,600.00         $8,600.00
       Company LLC
       Creditor's Name                                2014 Ford Transit
       P.O. Box 552679
       Detroit, MI 48255
       Creditor's mailing address                     Describe the lien
                                                      Purchase money security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2015                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2685


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 3 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case: 18-42874                        Doc# 12            Filed: 12/07/18 Entered: 12/07/18 18:43:23                              Page 14 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                   Case number (if know)     18-42874
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       Ford Motor Credit
 2.8                                                                                                                            $8,704.00         $6,975.00
       Company LLC                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                2014 Ford F-150
       P.O. Box 552679
       Detroit, MI 48255
       Creditor's mailing address                     Describe the lien
                                                      Purchase money security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2015                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2284
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       Ford Motor Credit
 2.9                                                                                                                           $10,062.00         $6,828.00
       Company LLC                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                2014 Ford F-150
       P.O. Box 552679
       Detroit, MI 48255
       Creditor's mailing address                     Describe the lien
                                                      Purchase money security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2015                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3537
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Ford Motor Credit
 0     Company LLC                                    Describe debtor's property that is subject to a lien                      $9,062.00         $9,062.00
       Creditor's Name                                2015 Ford Transit 250
       P.O. Box 552679
       Detroit, MI 48255
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case: 18-42874                        Doc# 12            Filed: 12/07/18 Entered: 12/07/18 18:43:23                             Page 15 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                   Case number (if know)     18-42874
              Name

                                                      Purchase money security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2015                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4876
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Ford Motor Credit
 1     Company LLC                                    Describe debtor's property that is subject to a lien                     $17,889.00         $8,033.00
       Creditor's Name                                2016 Ford F-150
       P.O. Box 552679
       Detroit, MI 48255
       Creditor's mailing address                     Describe the lien
                                                      Purchase money security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2016                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7950
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Ford Motor Credit
 2     Company LLC                                    Describe debtor's property that is subject to a lien                     $31,242.00        $18,398.00
       Creditor's Name                                2016 F-450
       P.O. Box 552679
       Detroit, MI 48255
       Creditor's mailing address                     Describe the lien
                                                      Purchase money security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2016                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7899
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 5 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case: 18-42874                        Doc# 12            Filed: 12/07/18 Entered: 12/07/18 18:43:23                             Page 16 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                   Case number (if know)      18-42874
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Ford Motor Credit
 3     Company LLC                                    Describe debtor's property that is subject to a lien                      $19,124.00         $7,933.00
       Creditor's Name                                2017 Ford Transit
       P.O. Box 552679
       Detroit, MI 48255
       Creditor's mailing address                     Describe the lien
                                                      Purchase money security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2017                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5379
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Ford Motor Credit
 4     Company LLC                                    Describe debtor's property that is subject to a lien                      $31,242.00        $18,398.00
       Creditor's Name                                2015 Ford F-150
       P.O. Box 552679
       Detroit, MI 48255
       Creditor's mailing address                     Describe the lien
                                                      Purchase money security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2015                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5456
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 5     Forward Financing LLC                          Describe debtor's property that is subject to a lien                     $110,645.00       $538,399.00
       Creditor's Name                                90 days or less: Pre-petition accounts
       100 Summer Street, Suite                       receivable
       1175
       Boston, MA 02110
       Creditor's mailing address                     Describe the lien
                                                      Security interest

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 6 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case: 18-42874                        Doc# 12            Filed: 12/07/18 Entered: 12/07/18 18:43:23                              Page 17 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                   Case number (if know)      18-42874
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       October 12, 2018                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.5

 2.1   Integrated Resources
 6     Group                                          Describe debtor's property that is subject to a lien                       $6,972.00         $6,972.00
       Creditor's Name                                Customer's property and proceeds
       275 Valley Drive
       Brisbane, CA 94005
       Creditor's mailing address                     Describe the lien
                                                      Materialman's lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2018                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2541
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 7     Kalamata Capital Group                         Describe debtor's property that is subject to a lien                     $118,712.00       $538,399.00
       Creditor's Name                                90 days or less: Pre-petition accounts
                                                      receivable
       80 Broad Street, 12th Floor
       New York, NY 10004
       Creditor's mailing address                     Describe the lien
                                                      Security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       July 18, 2018                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 7 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case: 18-42874                        Doc# 12            Filed: 12/07/18 Entered: 12/07/18 18:43:23                              Page 18 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                   Case number (if know)      18-42874
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.5

 2.1
 8     Next Wave Enterprises                          Describe debtor's property that is subject to a lien                     $125,625.00       $538,399.00
       Creditor's Name                                90 days or less: Pre-petition accounts
       5757 Blue Lagoon Drive,                        receivable
       Suite 170
       Miami, FL 33126
       Creditor's mailing address                     Describe the lien
                                                      Security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       February 5, 2018                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed
       Specified on line 2.5

 2.1
 9     TVT Capital, LLC                               Describe debtor's property that is subject to a lien                     $140,140.00       $538,399.00
       Creditor's Name                                90 days or less: Pre-petition accounts
                                                      receivable
       30 Wall Street, Suite 801
       New York, NY 10005
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       October 11, 2018                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.5

 2.2
 0     Vendor Financial Services                      Describe debtor's property that is subject to a lien                      $70,000.00        $95,000.00
       Creditor's Name                                Bridge saw and attachments
       14262 Culiver Drive, Suite
       A-735
       Irvine, CA 92604
       Creditor's mailing address                     Describe the lien
                                                      Security interest

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 8 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case: 18-42874                        Doc# 12            Filed: 12/07/18 Entered: 12/07/18 18:43:23                              Page 19 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                   Case number (if know)      18-42874
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2017                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.2
 1     Willis Supply Corporation                      Describe debtor's property that is subject to a lien                      $38,588.00        $38,588.00
       Creditor's Name                                Customer's property and proceeds
       1905 N. MacArthur Drive,
       Suite 300
       Tracy, CA 95376
       Creditor's mailing address                     Describe the lien
                                                      Materialman's lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2018                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   Yellowstone Capital West,
 2     LLC                                            Describe debtor's property that is subject to a lien                     $184,438.00       $538,399.00
       Creditor's Name                                90 days or less: Pre-petition accounts
       1 Evertrust Plaza, 14th                        receivable
       Floor
       Jersey City, NJ 07302
       Creditor's mailing address                     Describe the lien
                                                      Security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       October 11, 2018                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 9 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case: 18-42874                        Doc# 12            Filed: 12/07/18 Entered: 12/07/18 18:43:23                              Page 20 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                             Case number (if know)         18-42874
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.5

                                                                                                                         $1,306,432.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 10 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

            Case: 18-42874                        Doc# 12            Filed: 12/07/18 Entered: 12/07/18 18:43:23                           Page 21 of
                                                                                   44
 Fill in this information to identify the case:

 Debtor name         Interior Commercial Installation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)          18-42874
                                                                                                                                               Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           California Department of                                  Check all that apply.
           Tax and Fee Administration                                 Contingent
           Account Information Group MIC:29                           Unliquidated
           P.O. Box 942879                                            Disputed
           Sacramento, CA 94279-0029
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice only.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $15,000.00          $15,000.00
           Employment Development                                    Check all that apply.
           Department                                                 Contingent
           Bankruptcy Special Procedures                              Unliquidated
           Group                                                      Disputed
           P.O. Box 826880 MIC 92E
           Sacramento, CA 94280-0001
           Date or dates debt was incurred                           Basis for the claim:
                                                                     State payroll taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   36111                               Best Case Bankruptcy

             Case: 18-42874                    Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                               Page 22 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                          Case number (if known)   18-42874
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Franchise Tax Board                                        Check all that apply.
          Bankruptcy Section, MS: A-340                               Contingent
          P.O. Box 2952                                               Unliquidated
          Sacramento, CA 95812-2952                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice only.
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $703.00       $0.00
          Health Net                                                 Check all that apply.
          21650 Oxnard Street                                         Contingent
          Woodland Hills, CA 91367                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Insurance
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $31,000.00       $31,000.00
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 7346                                               Contingent
          Philadelphia, PA 19101-7346                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Payroll taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,463.00       $9,463.00
          Kaiser Foundation Health Plan                              Check all that apply.
          P.O. Box 830913                                             Contingent
          Birmingham, AL 35283                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Health insurance premiums
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                               Page 23 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                          Case number (if known)          18-42874
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Secretary of the Treasury                                 Check all that apply.
           Chief Counsel Region IX                                    Contingent
           1500 Pennsylvania Avenue, N.W.                             Unliquidated
           Washington, DC 20220                                       Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Additional address for notices.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           U.S. Department of Justice                                Check all that apply.
           Civil Trial Division, Western                              Contingent
           Region                                                     Unliquidated
           Box 683, Ben Franklin Station                              Disputed
           Washington, DC 20044
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Additional address for notices.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.9       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           United States Attorney                                    Check all that apply.
           (For Internal Revenue Service)                             Contingent
           450 Golden Gate Avenue                                     Unliquidated
           San Francisco, CA 94102                                    Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Additional address for notices
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,654.00
           AT&T                                                                     Contingent
           P.O. Box 5014                                                            Unliquidated
           Carol Stream, IL 60197                                                   Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     Telephone service
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $294.00
           ADT Security Services                                                    Contingent
           P.O. Box 371956                                                          Unliquidated
           Pittsburgh, PA 15250                                                     Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     Burglar alarm
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy

             Case: 18-42874                    Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                                          Page 24 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                  Case number (if known)            18-42874
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $448.00
          Alhambra                                                            Contingent
          P.O. Box 660579                                                     Unliquidated
          Dallas, TX 75266                                                    Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Water
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $535.00
          Amerigas                                                            Contingent
          P.O. Box 371473                                                     Unliquidated
          Pittsburgh, PA 15250                                                Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Gas
          Last 4 digits of account number       5906
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $812.00
          Bill Brandt Ford                                                    Contingent
          8100 Brentwood Boulevard                                            Unliquidated
          Brentwood, CA 94513                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repair services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,196.00
          Brentwood Press & Publishing Corp.                                  Contingent
          248 Oak Street                                                      Unliquidated
          Brentwood, CA 94513                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Advertising
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,424.00
          D.M Figley Co.                                                      Contingent
          10 Kelly Court                                                      Unliquidated
          Menlo Park, CA 94025                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,730.00
          Direct Stone Tools Supply Inc.                                      Contingent
          2400 Teagarden Street                                               Unliquidated
          San Leandro, CA 94577                                               Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $178.00
          Firemaster                                                          Contingent
          850 Mahler Road                                                     Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                                    Page 25 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                  Case number (if known)            18-42874
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $500.00
          Fleetilla                                                           Contingent
          5200 S. State Road                                                  Unliquidated
          Ann Arbor, MI 48108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fuel
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $625.00
          Honey Bucket                                                        Contingent
          P.O. Box 73999                                                      Unliquidated
          Puyallup, WA 98373                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Misc.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $473.00
          ICCI                                                                Contingent
          49 Larkspur Street                                                  Unliquidated
          San Rafael, CA 94901                                                Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Misc.
          Last 4 digits of account number       8099
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.00
          Italian Stone Tech Inc.                                             Contingent
          3313 Pumphouse Court                                                Unliquidated
          Modesto, CA 95356                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,000.00
          Just In Time                                                        Contingent
          1675 Rollins Road                                                   Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,971.00
          K & E Properties                                                    Contingent
          P.O. Box 160                                                        Unliquidated
          Brentwood, CA 94513                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,190.00
          Knockout PC Repair                                                  Contingent
          1517 N. Main Street, Suite 2011                                     Unliquidated
          Walnut Creek, CA 94596                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Computer repair
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                                    Page 26 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                  Case number (if known)            18-42874
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,125.00
          LG Hausys America, Inc.                                             Contingent
          900 Circle 75 Parkway                                               Unliquidated
          Suite 1500                                                          Disputed
          Atlanta, GA 30339
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,930.00
          One Thousand Green Co.                                              Contingent
          3450 Third Street, #1-A                                             Unliquidated
          San Francisco, CA 94124                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,593.00
          Pacific Gas & Electric Co.                                          Contingent
          P.O. Box 997300                                                     Unliquidated
          Sacramento, CA 95899                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Utility service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $39.00
          Quality Rentals                                                     Contingent
          1595 Fairfax Avenue                                                 Unliquidated
          San Francisco, CA 94124                                             Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Misc.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,002.00
          Quill Corporation                                                   Contingent
          P.O. Box 37600                                                      Unliquidated
          Philadelphia, PA 19101                                              Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Office supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $835.00
          Recology Sunset Scavanger                                           Contingent
          P.O. Box 60846                                                      Unliquidated
          Los Angeles, CA 90060                                               Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Misc.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Recovery of Judgment                                                Contingent
          30 Wall Street, Room 801                                            Unliquidated
          New York, NY 10005                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Additional address for notices
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                                    Page 27 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                  Case number (if known)            18-42874
              Name

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $12.00
           Shamrock Office Supply                                             Contingent
           6908 Sierra Court, Suite A                                         Unliquidated
           Dublin, CA 94568                                                   Disputed
           Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Office supplies
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $512.00
           Telplex Communications                                             Contingent
           16830 Ventura Blvd                                                 Unliquidated
           Encino, CA 91436                                                   Disputed
           Date(s) debt was incurred 2017
                                                                             Basis for the claim:    Services
           Last 4 digits of account number      5056
                                                                             Is the claim subject to offset?    No  Yes
 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $927.00
           U.S. Bank                                                          Contingent
           P.O. Box 108                                                       Unliquidated
           Saint Louis, MO 63166                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                         56,166.00
 5b. Total claims from Part 2                                                                            5b.    +   $                         45,505.00
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          101,671.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

             Case: 18-42874                    Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                                    Page 28 of
                                                                                   44
 Fill in this information to identify the case:

 Debtor name         Interior Commercial Installation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-42874
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Debtor is tenant at
              lease is for and the nature of              12520 Byron Highway,
              the debtor's interest                       Brentwood, California

                  State the term remaining
                                                                                       David Kelly
              List the contract number of any                                          P.O. Box 1749
                    government contract                                                Discovery Bay, CA 94505


 2.2.         State what the contract or                  Debtor is tenant of
              lease is for and the nature of              parking, shop, office,
              the debtor's interest                       and storage area at
                                                          3670 Concord Avenue,
                                                          Brentwood, California
                  State the term remaining
                                                                                       Jens Christian Jensen
              List the contract number of any                                          3670 Concord Avenue
                    government contract                                                Brentwood, CA 94513


 2.3.         State what the contract or                  Debtor is tenant at 3850
              lease is for and the nature of              Balfour Road, Suite I,
              the debtor's interest                       Brentwood, California

                  State the term remaining
                                                                                       K & E Properties
              List the contract number of any                                          P.O. Box 160
                    government contract                                                Brentwood, CA 94513


 2.4.         State what the contract or                  Debtor is tenant of
              lease is for and the nature of              commercial building at
              the debtor's interest                       1539 Custer Avenue,
                                                          San Francisco,
                                                          California
                  State the term remaining
                                                                                       One Thousand Green Co.
              List the contract number of any                                          3450 Third Street, #1-A
                    government contract                                                San Francisco, CA 94124



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

             Case: 18-42874                    Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                    Page 29 of
                                                                                   44
 Debtor 1 Interior Commercial Installation, Inc.                                              Case number (if known)   18-42874
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Debtor is commercial
             lease is for and the nature of               building at 24625 Marsh
             the debtor's interest                        Creek Road,
                                                          Brentwood, California
                  State the term remaining
                                                                                      Thomas Landgraf
             List the contract number of any                                          13600 Byron Highway
                   government contract                                                Brentwood, CA 94513




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23               Page 30 of
                                                                                   44
 Fill in this information to identify the case:

 Debtor name         Interior Commercial Installation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-42874
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                         Check all schedules
                                                                                                                                that apply:

    2.1      Jens Christian                    3670 Concord Avenue                                 DLI Assets Bravo ,           D        2.5
             Jensen                            Brentwood, CA 94513                                 LLC                           E/F
                                                                                                                                G



    2.2      Jens Christian                    3670 Concord Avenue                                 Everest Business             D        2.6
             Jensen                            Brentwood, CA 94513                                 Funding                       E/F
                                                                                                                                G



    2.3      Jens Christian                    3670 Concord Avenue                                 Forward Financing            D        2.15
             Jensen                            Brentwood, CA 94513                                 LLC                           E/F
                                                                                                                                G



    2.4      Jens Christian                    3670 Concord Avenue                                 Kalamata Capital             D        2.17
             Jensen                            Brentwood, CA 94513                                 Group                         E/F
                                                                                                                                G



    2.5      Jens Christian                    3670 Concord Avenue                                 TVT Capital, LLC             D        2.19
             Jensen                            Brentwood, CA 94513                                                               E/F
                                                                                                                                G




Official Form 206H                                                             Schedule H: Your Codebtors                                    Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23               Page 31 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                          Case number (if known)   18-42874


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Jens Christian                    3670 Concord Avenue                                 Vendor Financial               D       2.20
             Jensen                            Brentwood, CA 94513                                 Services                        E/F
                                                                                                                                  G



    2.7      Jens Christian                    3670 Concord Avenue                                 Yellowstone Capital            D       2.22
             Jensen                            Brentwood, CA 94513                                 West, LLC                       E/F
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23               Page 32 of
                                                                                   44
 Fill in this information to identify the case:

 Debtor name         Interior Commercial Installation, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-42874
                                                                                                                                          Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                               $4,776,152.00
       From 1/01/2018 to Filing Date
                                                                                                Other


       From the beginning of the fiscal year to filing date:                                    Operating a business                               $4,838,208.00
       From 1/01/2018 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                               $4,774,653.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                            Page 33 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                    Case number (if known) 18-42874



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Ford Motor Credit Company LLC                               Periodic                         $11,176.00          Secured debt
               P.O. Box 552679                                                                                                  Unsecured loan repayments
               Detroit, MI 48255
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.2.
               Affinity Merchant Services, Inc.                            Periodic                           $6,600.00         Secured debt
               27100 Oakmead Drive, Suite 101                                                                                   Unsecured loan repayments
               Perrysburg, OH 43551                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.3.
               American Express                                            Periodic                         $30,945.00          Secured debt
               P.O. Box 981535                                                                                                  Unsecured loan repayments
               El Paso, TX 79998-1535                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Credit card due in full
                                                                                                                               monthly

       3.4.
               Am Trust North America                                      Periodic                         $13,216.00          Secured debt
               59 Maiden Lane                                                                                                   Unsecured loan repayments
               New York, NY 10038                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Bedrosians                                                  Periodic                           $9,620.00         Secured debt
               139 Marco Way                                                                                                    Unsecured loan repayments
               South San Francisco, CA 94080                                                                                    Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               Caesar Stone Tool Supply                                    Periodic                        $147,801.00          Secured debt
               9275 Corbin Avenue                                                                                               Unsecured loan repayments
               Northridge, CA 91324                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.7.
               Cambria                                                     Periodic                         $12,500.00          Secured debt
               805 Enterprise Drive                                                                                             Unsecured loan repayments
               Belle Plaine, MN 56011                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.8.
               CJ Installations                                            Periodic                         $77,950.00          Secured debt
               3670 Concord Avenue                                                                                              Unsecured loan repayments
               Brentwood, CA 94513                                                                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              Case: 18-42874                   Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                             Page 34 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                    Case number (if known) 18-42874



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               Columbia Stone Products                                     Periodic                           $6,557.00         Secured debt
               2647 Mercantile Drive, Suite C                                                                                   Unsecured loan repayments
               Rancho Cordova, CA 95742                                                                                         Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.10
       .    Cosentino Enterprises                                          Periodic                         $83,508.00          Secured debt
               33458 Central Avenue                                                                                             Unsecured loan repayments
               Union City, CA 94587                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.11
       .    David Kelly                                                    Periodic                           $7,500.00         Secured debt
               P.O. Box 1749                                                                                                    Unsecured loan repayments
               Discovery Bay, CA 94505                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Rent

       3.12
       .    Integrated Resources Group, Inc.                               Periodic                         $13,898.00          Secured debt
               275 Valley Drive                                                                                                 Unsecured loan repayments
               Brisbane, CA 94005                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Jens Christian Jensen                                       Periodic                        $154,916.00         Salary
               3670 Concord Avenue                                         payments in
               Brentwood, CA 94513                                         normal
               President, director, shareholder                            course of
                                                                           business

       4.2.    Jens Christian Jensen                                       Periodic                         $41,800.00         Rent
               3670 Concord Avenue                                         payments in
               Brentwood, CA 94513                                         normal
               President, director, shareholder                            course of
                                                                           business

       4.3.    Jens Christian Jensen                                       Periodic                        $237,506.00         Draws against profits
               3670 Concord Avenue                                         payments in
               Brentwood, CA 94513                                         normal
               President, director, shareholder                            course of
                                                                           business

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              Case: 18-42874                   Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                             Page 35 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                    Case number (if known) 18-42874




       None
       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Kalamata Capital Group vs.                        Confession of              Supreme Court of New York                    Pending
               Interior Commercial                               judgment.                                                               On appeal
               Installation, Inc.                                Judgment entered                                                        Concluded
                                                                 approximately
                                                                 November 16,
                                                                 2018.

       7.2.    Yellowstone Capital West,                         Confession of              Supreme Court of New York                    Pending
               LLC vs. Interior Commercial                       judgment entered                                                        On appeal
               Installation, Inc.                                approximately                                                           Concluded
                                                                 November 19,
                                                                 2018.

       7.3.    TVT Capital vs. Interior                          Confession of              Supreme Court of New York                    Pending
               Commercial Installation, Inc.                     judgment filed                                                          On appeal
                                                                 approximately                                                           Concluded
                                                                 November 16,
                                                                 2018

       7.4.    Guzman vs. Interior                               Automobile                                                              Pending
               Commercial Installation, Inc.,                    accident, fully                                                         On appeal
               et al.                                            covered by
                                                                                                                                         Concluded
                                                                 insurance


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              Case: 18-42874                   Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                              Page 36 of
                                                                                   44
 Debtor        Interior Commercial Installation, Inc.                                                       Case number (if known) 18-42874



                Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     David C. Johnston
                 1600 G Street, Suite 102
                 Modesto, CA 95354                                                                                             Pre-petition              $4,500.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                        were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                               Page 37 of
                                                                                   44
 Debtor      Interior Commercial Installation, Inc.                                                     Case number (if known) 18-42874




       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was              Last balance
                Address                                          account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                         Names of anyone with               Description of the contents            Do you still
                                                                       access to it                                                              have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                          Page 38 of
                                                                                   44
 Debtor      Interior Commercial Installation, Inc.                                                     Case number (if known) 18-42874




       None
       Facility name and address                                       Names of anyone with               Description of the contents                   Do you still
                                                                       access to it                                                                     have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                            Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                               Page 39 of
                                                                                   44
 Debtor      Interior Commercial Installation, Inc.                                                     Case number (if known) 18-42874



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Hatter & Wise, CPAs                                                                                                   2017 to present
                    150 Post Street, Suite 610
                    San Francisco, CA 94108

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Jens Christian Jensen
                    3670 Concord Avenue
                    Brentwood, CA 94513

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Cambria
                    895 Enterprise Drive E
                    Suite A
                    Belle Plaine, MN 56011
       26d.2.       Caesar Stone Tool Supply
                    9275 Corbin Avenue
                    Northridge, CA 91324
       26d.3.       Columbia Stone Products
                    2647 Mercantile Drive, Suite C
                    Rancho Cordova, CA 95742
       26d.4.       Cosentino Enterprises
                    33458 Central Avenue
                    Union City, CA 94587
       26d.5.       Yellowstone Capital West, LLC
                    1 Evertrust Plaza, 14th Floor
                    Jersey City, NJ 07302
       26d.6.       Next Wave Enterprises
                    5757 Blue Lagoon Drive, Suite 170
                    Miami, FL 33126
       26d.7.       TVT Capital Grpup
                    80 Broad Street, 12th Floor
                    New York, NY 10004

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                        Page 40 of
                                                                                   44
 Debtor       Interior Commercial Installation, Inc.                                                    Case number (if known) 18-42874




           No
           Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jens Christian Jensen                          3670 Concord Avenue                                 President. director,                  100%
                                                      Brentwood, CA 94513                                 shareholder



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1                                                                                                              Periodic
       .                                                                                                                 payments in
               Jens Christian Jensen                                                                                     normal
               3670 Concord Avenue                                                                                       course of
               Brentwood, CA 94513                               $154,916 total over 12 months                           business           Salary

               Relationship to debtor
               President, director,
               shareholder


       30.2                                                                                                              Periodic
       .                                                                                                                 payments in
               Jens Christian Jensen                                                                                     normal
               3670 Concord Avenue                                                                                       course of
               Brentwood, CA 94513                               $41,800 total over 12 months                            business           Rent

               Relationship to debtor
               President, director,
               shareholder


       30.3                                                                                                              Periodic
       .                                                                                                                 payments in
               Jens Christian Jensen                                                                                     normal
               3670 Concord Avenue                                                                                       course of          Draws against
               Brentwood, CA 94513                               $237,506 total over 12 months                           business           profits

               Relationship to debtor
               President, director,
               shareholder


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

              Case: 18-42874                   Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                          Page 41 of
                                                                                   44
 Debtor      Interior Commercial Installation, Inc.                                                     Case number (if known) 18-42874




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 7, 2018

 /s/ Jens C. Jensen                                                      Jens C. Jensen
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                         Page 42 of
                                                                                   44
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      Interior Commercial Installation, Inc.                                                           Case No.   18-42874
                                                                                    Debtor(s)                Chapter    11

                                                   STATEMENT PURSUANT TO RULE 2016(B)
The undersigned, pursuant to Rule 2016(b), Bankruptcy Rules, states that:

1.          The undersigned is the attorney for the debtor(s) in this case.

2.          The compensation paid or agreed to be paid by the debtor(s), to the undersigned is:
             a)      For legal services rendered or to be rendered in contemplation of and in                                  Reasonable value of
                     connection with this case                                                                                services rendered, as
                                                                                                                        $          allowed by Court
               b)            Prior to the filing of this statement, debtor(s) have paid                                 $   4,500.00 for pre-petition
                                                                                                                                 services; $0.00 for
                                                                                                                              post-petition services
               c)            The unpaid balance due and payable is                                                      $   As determined by Court
                                                                                                                               upon noticed motion


3.          $ 1,717.00 of the filing fee in this case has been paid.

4.          The Services rendered or to be rendered include the following:
            a.     Analysis of the financial situation, and rendering advice and assistance to the debtor(s) in determining
                   whether to file a petition under title 11 of the United States Code.
            b.     Preparation and filing of the petition, schedules, statement of affairs and other documents required by the
                   court.
            c.     Representation of the debtor(s) at the meeting of creditors.

5.          The source of payments made by the debtor(s) to the undersigned was from earnings, wages and compensation for
            services performed, and

6.          The source of payments to be made by the debtor(s) to the undersigned for the unpaid balance remaining, if any,
            will be from earnings, wages and compensation for services performed, and

7.          The undersigned has received no transfer, assignment or pledge of property from debtor(s) except the following
            for the value stated:

8.          The undersigned has not shared or agreed to share with any other entity, other than with members of
            undersigned's law firm, any compensation paid or to be paid except as follows:

 Dated: December 7, 2018                                                           Respectfully submitted,

                                                                                   /s/ David C. Johnston
                                                                                   Attorney for Debtor: David C. Johnston 71367
                                                                                   David C. Johnston
                                                                                   1600 G Street, Suite 102
                                                                                   Modesto, CA 95354
                                                                                   (209) 579-1150 Fax: (209) 579-9420




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23               Page 43 of
                                                                                   44
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      Interior Commercial Installation, Inc.                                                                    Case No.       18-42874
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder
 Jens Christian Jensen                                                Common stock 100%                                          Ownership
 3670 Concord Avenue
 Brentwood, CA 94513


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date December 7, 2018                                                         Signature /s/ Jens C. Jensen
                                                                                            Jens C. Jensen

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



            Case: 18-42874                     Doc# 12               Filed: 12/07/18 Entered: 12/07/18 18:43:23                             Page 44 of
                                                                                   44
